Case 20-32633-Sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 1 of 29

“Prank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No, 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTOR
STUDIO MOVIE GRILL HOLDINGS, LLC

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

IN RE: § CASE NO. 20-32633-11
S
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,' §
DEBTOR. § Joint Administration Requested

 

DEBTORS’ EMERGENCY MOTION FOR AN ORDER UNDER SECTIONS 105, 345,
363, 364, 503, 1107 AND 1108 OF THE BANKRUPTCY CODE AUTHORIZING (1)

 

| The Debtors in these Chapter 11 cases, along with the last four digits of each Debtot’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts IL, Ltd. (6645); Movie Grill Concepts ITI, Ltd.
(2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts LX, LLC (3736); Movie Grill Concepts VI, Ltd.
(6895); Movie Grill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XI, LLC
(2837); Movie Grill Concepts NII, LLC (6040); Movie Grill Concepts NHI, LLC (5299); Movie Guill Concepts XIV,
LLC (4709); Movie Grill Concepts XTX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
ALI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts NLIT, LLC (9721); Movie Grill
Concepts XLIV, LLC (8783); Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033); Movie Grill Concepts XVI, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXII, LLC
(6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts NXIX, LLC (5857); Movie Grill Concepts
XXYV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XXVII, LLC (4427); Movie Grill
Concepts XXVIII, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XXXI, LLC (3223);
Movie Grill Concepts XXXII, LLC (0196); Movie Grill Concepts XNXIII, LLC (1505); Movie Grill Concepts
XXXIV, LLC (9770); Movie Grill Concepts XXXTX, LLC (3605); Movie Grill Concepts XXXV, LLC (0571); Movie
Guill Concepts XXXVI, LLC (6927), Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIII,
LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); Studio Club IV, LLC (9440); Movie
Grill Concepts ‘XI, LLC (2837); Movie Grill Concepts XLI, LLC (4624); Movie Grill Concepts XLVI, LLC (2344);
Movie Grill Concepts XLVII, LLC (5866); Movie Grill Concepts XLVI, LLC (8601); Movie Grill Concepts XLIX,
LLC (0337); Movie Grill Concepts L, LLC (5940); Movie Grill Concepts LI, LLC (7754); Movie Grill Concepts LI,
LLC (8624); Movie Grill Concepts LI, LLC (3066); Movie Grill Concepts LIV, LLC (2018); Movie Grill Concepts
LY, LLC (4699); Movie Grill Partners 3, LLC (4200); Movie Grill Partners 4, LLC (1363); Movie Grill Partners 6,
LLC (3334); and MGC Management I, LLC (3224).

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 1 of 17
Case 20-32633-Sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 2 of 29

MAINTENANCE OF EXISTING BANK ACCOUNTS; (Il) CONTINUANCE OF
EXISTING CASH MANAGEMENT SYSTEM, BANK ACCOUNTS, CHECKS AND
RELATED FORMS; (IIT) CONTINUED PERFORMANCE OF INTERCOMPANY
TRANSACTIONS; (IV) LIMITED WAIVER OF SECTION 345(b) DEPOSIT AND

INVESTMENT REQUIREMENTS; AND (V) GRANTING RELATED RELIEF

Studio Movie Grill Holdings, LLC and its debtor affiliates (the “Debtors”) hereby file this

 

Debtors’ Eemergency Motion Pursuant to Sections 105, 345, 364, 363, 503, 1107 and 1108, Anthorixing (i)
Maintenance of Existing Bank lccounts; (ii) Continuance of Existing Cash Management System, Bank Accounts
and Checks and Related Forms; (iii) Continued Performance of Intercompany Transactions; (iv) Limited Waiver of

Section 343(b) Deposit and Investment Requirements, and (v) Granting Related Relief (the “Motion”). In support

 

of this Motion, the Debtors would respectfully show the Court as follows:

I.
JURISDICTION AND VENUE

L. This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and 1334. This
is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this District pursuant
to 28 U.S.C. § 1408. The statutory predicates for the relief requested herein are sections 105(a), 345(b),
363, 364, 1107 and 1108 of title 11 of the United States Code (the “Bankruptcy Code”).

Il.
BACKGROUND

2. On October 23, 2020 (the “Petition Date”), the Debtors each filed voluntary petitions
for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101, ef seq. (the
“Bankruptcy Code”), thereby initiating the above-captioned bankruptcy cases (the “Chapter 11
Cases”). The Debtors continue to manage and operate their businesses as debtors-in-possession
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

3. An official committee of unsecured creditors has yet to be appointed in these Chapter
11 Cases. Further, no trustee or examiner has been requested or appointed in these Chapter 11 Cases.

4. A detailed description of the Debtors and their businesses, and the facts and

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 2 of 17
Case 20-32633-Sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 3 of 29

circumstances supporting the Motion and the Debtors’ Chapter 11 Cases are set forth in greater detail
in the Declaration of William Snyder, CRO of the Debtors, in Support of the Debtors’ Chapter 11 Petitions and
Furst Day Motion (the “Snyder Declaration”), which was filed on the Petition Date and is incorporated by
reference in this Motion.

III.
THE CASH MANAGEMENT SYSTEM & BANK ACCOUNTS

5. The Debtors’ Cash Management System (defined below) facilitates the timely and
efficient collection, management and disbursement of funds used in the Debtors’ business. The Cash
Management System consists of forty-six (46) accounts that are booked at Capital One, seven (7)
accounts that are booked at JP Morgan Chase, and one (1) account that is booked at Regions Bank
(collectively, “Bank Accounts”). The Bank Accounts are FDIC-insured up to applicable limits.

6. A list of the Bank Accounts is set forth on Exhibit “A”, attached hereto. Diagrams
of the Cash Management System are attached as Exhibit “B” hereto. The Debtors believe that each
of the Bank Accounts is generally in a financially stable banking institution with the Federal Deposit
Insurance Corporation or other appropriate government guaranteed deposit protection insurance
program.

7. The Debtors manage their cash receipts, transfers, and disbursements through routine
deposits, withdrawals, and fund transfers to, from, and between the Bank Accounts by various
methods including check, wire transfer, automated clearing house transfer, and electronic funds
transfer (the “Cash Management System”). The current Cash Management System has been in place
for over eight (8) years, without only minor adjustments since establishment.

8. All location level depository accounts are with Capital One. The Debtors’ main
concentration, payroll, controlled disbursement, credit card escrow, liquor license, and marketing
accounts are also with Capital One The debtors established concentration, payroll, controlled

disbursement, and credit card escrow & depository accounts at JP Morgan Chase but are not used for

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 3 of 17
Case 20-32633-Sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 4 of 29

transacting daily business. One account was set up with Regions Bank to apply and hold the PPP

CARES Act funds. The Cash Management System is more fully described as follows:

9,

Theater level cash collections from ticket sales, food & beverage, and gift cards,
including credit card purchases, are deposited into the theater depository account.
Credit card settlements are deposited in their Capital One depository and swept daily.
Cash is deposited to their Capital One OR Chase depository account dependent on
location. (Pearland and Lincoln deposit to Capital One and swept daily. All other
locations deposit to Chase and swept weekly.)

If consumers pay by check at the theater those funds are deposited in the Capital One
Concentration Account.

Purchase of gift cards from the Corporate office, rebates, special events booked with
corporate are deposited into the Capital One Concentration Account.

All checks and wires are made from the Accounts Payable Controlled Disbursement
Account via funds from the Concentration Account. ACHs are drafted from the
Concentration account because there must be a balance in the funding account prior
to the ACH value date.

All payroll payments are made from the Payroll Controlled Disbursement Account via
funds from the Concentration Account

Payments to Fintech for liquor purchases are made out of controlled disbursement
accounts. The two liquor accounts for the Epicentre theater are no longer in use since
shutting down the location.

The Debtors process large numbers of transactions daily through the Cash

Management System. The Debtors maintain current and accurate records of all transactions processed

through the Cash Management System. The Debtors’ Cash Management System is similar to those

commonly employed by other corporate enterprises of comparable size and complexity. Among other

benefits, the Cash Management System permits the Debtors to accurately monitor cash availability at

all times. The Cash Management System also permits the Debtors to centrally manage and track the

collection and transfer of funds, which reduces administrative burden and expense and minimizes

interest expense.

10.

The Debtors’ revenues are generated by sales at the Debtors’ movie theater locations

throughout the United States. The majority of the Debtors’ sales are conducted through credit and

debit card transactions through the Debtors’ card processing system. (the “Card Processing System”).

The Debtors also conduct a significant number of sales through cash and, to a lesser extent, checks.

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 4 of 17
Case 20-32633-Sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 5 of 29

11. Credit and debit card sales are processed pursuant to an agreement with Vantiv, who
operates as Worldpay, and directly for American Express transactions (the “Card Processors’). The
Debtors’ card processing system 1s critical to its operations and cash flows. The Card Processors
deduct their fees from settlement. Visa, Master Card, and Discover (“Card Companies”) fees are also
deducted from the Vantiv settlement. The Debtors estimate that there are no accrued unpaid
prepetition fees to the Card Processor and the Card Companies outstanding due to the fees being
deducted at settlement. Because credit and debit card sales account for a significant percentage of the
Debtors’ total sales (greater than 85% of all sales), it is critical to the Cash Management System that
there be no disruptions in these payments. The Debtors seek authority, but not direction, to pay any
prepetition unpaid fees due to Card Processors and the Card Companies and to continue such
payments to Card Processors and the Card Companies in the ordinary course of business on a post-
petition basis.

12. Under the Card Processing Agreement, upon the cancellation of service purchased
from the Debtors using a credit card, the Debtors are obligated to refund to Card Processor the
purchase price of the cancelled services plus certain adjustments (collectively, the “Chargebacks”)
against periodic settlement amounts. It is possible that certain Chargebacks incurred by the Debtors
immediately prior to the Petition Date may not have been fully netted out prior to the Petition Date.
Moreover, although the Debtors believe that any Chargebacks arising after the Petition Date would
be post-petition obligations of the Debtors, it may be argued that Chargebacks arising after the
Petition Date nevertheless should be considered pre-petition obligations where the returned
merchandise was purchased from the Debtors prior to the Petition Date. In such circumstances, to
the extent that the netting of the parties’ obligations would not constitute recoupment, the setoff of
Chargebacks arguably may be foreclosed by the automatic stay imposed by Bankruptcy Code § 362(a)

of the Bankruptcy Code. The Debtors seek authority, but not direction, to pay all Chargebacks,

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 5 of 17
Case 20-32633-Sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 6 of 29

including prepetition chargebacks, and to continue to pay Chargebacks in the ordinary course of
business on a post-petition basis.

13. As described above, any disruption caused by requiring the Debtors to close their
existing bank accounts, open new bank accounts and establish a new cash management system would
jeopardize their ability to satisfy post-petition obligations and maintain their relationships with
vendors, landlords and all other parties in interest.

IV.
US TRUSTEE GUIDELINES

14. The U.S. Trustee has established its Gadelines for Chapter 11 Cases for Region WI
(“Trustee Guidelines”) in order to supervise the administration of Chapter 11 cases. The Guidelines
generally require debtors-in-possession to, among other things, (1) close all existing bank accounts
and open new accounts, including an operating account, a tax account, a payroll account, and, if
required by the Court, a cash collateral account; (i) obtain checks for all debtor-in-possession

>

accounts that have the designation “debtor-in-possession,” and the bankruptcy case number; (ii)
deposit all receipts into and make all disbursements only from the approved debtor-in-possession
account(s); (tv) deposit to the tax account sufficient funds to pay all tax liabilities; (v) deposit all funds
into an account with a depository approved by the U.S. Trustee; (vi) open a new set of books and
records as of the commencement date of the case; (vii) use new business forms indicating the debtor-
in-possession status of the debtor; and (viii) provide consent to the U.S. Trustee to request copies of
bank statements and/or supporting documentation directly from the Debtors’ designated banks and
other financial institutions. The U.S. Trustee has enacted these requirements to provide, among other
things, a clear demarcation between pre-petition and post-petition transactions and operations, which
would, in theory, prevent the inadvertent post-petition payment of a pre-petition claim. As explained
in further detail below, the Debtors seek a waiver of certain of these requirements in this Motion.

V.

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 6 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 7 of 29

RELIEF REQUESTED & BASIS FOR RELIEF

15. By this Motion, the Debtors seek authority to (i) maintain their existing bank
accounts and to pay any pre-petition routine banking fees imposed by the financial institution
maintaining the Bank Accounts and to continue to use their existing business forms and check stock;
() continue to use their existing Cash Management System, as provided herein; (iii) continue to
execute Intercompany Transactions (defined below); and (iv) obtain a limited waiver of the
requirements pursuant to Section 345(b) of the Bankruptcy Code to the extent required; as well as
seek the related relief set forth herein.

A. The Court Should Authorize the Debtors to Maintain Existing Bank Accounts and
Use Existing Checks and Related Forms

16. The Debtors seek a waiver of the U.S. Trustee’s requirement for the closure of the
Bank Accounts and opening of new post-petition bank accounts at depositories authorized by the
U.S. Trustee.

17. Capital One, JP Morgan Chase, and Regions Bank are authorized depositories in the
Northern District of Texas.

18. Strict enforcement of the account closure requirements would cause a severe
disruption to the Debtors’ activities and would impair the Debtors’ ability to functionally operate
under Chapter 11. Maintenance of the same Bank Accounts and the Cash Management System will
greatly facilitate a continuation of Debtors’ operations in Chapter 11. Such continued maintenance is
of the utmost importance because the Bank Accounts and Cash Management System are necessary
to efficiently collect revenues and disburse expense payments.

19, All of the Bank Accounts are maintained by Capital One, JP Morgan Chase, and
Regions Bank. If the Bank Accounts were closed, the Debtors would have to open new accounts and
then attempt to arrange alternative electronic and manual payment procedures for payments into and

out of the Debtors’ accounts, which would disrupt the flow of post-petition receipts and

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 7 of 17
Case 20-32633-Sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 8 of 29

disbursements. In addition, closing the Bank Accounts would require the Debtors to cancel and
reinstitute wire transfer instructions, which would be difficult to modify under exigent circumstances.
This disruption would severely impact and could itreparably harm the Debtors’ ability to operate at
this critical juncture. The Debtors should be permitted to maintain their existing Bank Accounts and,
if necessary, open new accounts as debtors-in-possession accounts and/or close any unnecessary
Bank Accounts.

20. To guard against improper transfers resulting from the post-petition honoring of pre-
petition checks, the Debtors will agree to promptly notify Capital One and JP Morgan Chase not to
honor checks drawn on the Debtors’ accounts before the Petition Date, except upon limited Court-
approved exceptions. Subject to a prohibition against honoring pre-petition checks or offsets without
specific authorization from this Court, the Debtors request that they be authorized to maintain and
continue the use of their Bank Accounts in the same manner and with the same account numbers,
styles and document forms as those employed pre-petition.

21. If the relief requested herein is granted, the Debtors will not pay — and Capital One,
JP Morgan Chase, and Regions Bank (which maintain the Bank Accounts) will be required not to pay
— any debts incurred before the Petition Date, other than as specifically authorized through this
Motion or otherwise ordered by the Court.

22. In addition, to minimize expense to their estates, the Debtors request authority to
continue using their respective existing pre-printed check stock, deposit slips and related forms
without reference to their “debtors-in-possession” status until the existing stock has been exhausted,
provided that the Debtors shall add, stamp, or affix the “debtor-in-possession” designation onto any
new checks ordered after the depletion of the existing stock. The Debtors’ business forms are
primarily electronically generated, but certain forms used by the Debtors’ accounts payable

department may be preprinted. Parties doing business with the Debtors undoubtedly will be aware,

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 8 of 17
Case 20-32633-Sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 9 of 29

as a result of the notice that will be sent regarding the filing of the Debtors’ Chapter 11 Cases and
the likely publicity of the filing, of the Debtors’ status as debtors-in-possession. For this reason, the
Debtors request that they be authorized to use existing checks and deposit slips without placing the
label “debtor-in-possession” on each such form until such a time as theit existing stocks are depleted.

B. The Court Should Authotize the Payment of Outstanding Routine Prepetition
Expenses Relating to the Operation of the Cash Management System

23. In the ordinaty course of the operation and maintenance of the Cash Management
System, the Debtors incur routine bank charges and fees relating to the administration of the Cash
Management System. It is difficult to readily determine the aggregate amount of unpaid banking fees
as of the Petition Date, due to the inherent varying timing of charging or deducting such fees from a
given account; the Debtors estimate that some such monthly banking fees and charges and merchant
fees may exist. The Debtors seek authority, in their discretion, to pay any such routine and ordinary
course pre-petition banking fees and charges owed to Capital One, JP Morgan Chase, and Regions
Bank and to continue the post-petition payment of such fees and charges in the ordinary course of
business, subject to the terms of any order authorizing the Debtors to use debtor-in-possession
financing or cash collateral (“Financing Order”).

Cc. The Debtors Should Be Allowed to Satisfy Prepetition Credit Card Processing Fees
and Related Charges

24, As mentioned previously, the majority of the Debtors’ revenue is generated from
credit and debit card sales through their card processing system. The Debtors therefore believe that
they can only meet their fiduciary duties as debtors in possession under Bankruptcy Code {§ 1107(a)
and 1108 by having the authority, but not the direction, of this Court to maintain their Card
Processing System, including authority, but not direction, to satisfy any outstanding pre-petition
obligations on account of credit card processing fees, Chargebacks, and other related obligations.

D. The Debtors Should Be Allowed to Continue the Intercompany Transactions

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 9 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 10 of 29

25, As noted above, Debtors routinely engage in intercompany cash transactions
between themselves, as described above in Paragraph 8 and as necessaty to fund all operational

expenses (collectively, “Intercompany Transactions”).

 

26. To ensure each entity will not, at the expense of its creditors, fund the operations of
another entity, the Debtors respectfully request that, pursuant to Sections 503(b)(1) and 364(b) of the
Bankruptcy Code, all intercompany claims between the Debtors and their affiliates arising after the
Petition Date as a result of Intercompany Transactions (collectively, “Intercompany Claims”’), be
accorded administrative priority expense status junior in priority to any superpriority administrative
claims that may arise or are granted under the Financing Order, regardless of when such superpriority
administrative expense claims may atise. If Intercompany Claims are accorded administrative priority
expense status, each entity utilizing funds flowing through the Cash Management System should
continue to bear ultumate repayment responsibility for such ordinary course transactions.
Accordingly, the Debtors believe that the continuation of the Intercompany Transactions is beneficial
to their estates, their creditors and other parties in interest and, therefore, should be authorized by
the Court.

E. Court Should Grant a Limited Waiver Pursuant to Section 345(b) of the Bankruptcy
Code, to the Extent Necessaty

27, The Debtors seek a waiver of Section 345(b) of the Bankruptcy Code to the extent
required. The waiver would permit the Debtors to maintain the Bank Accounts without posting a
bond or other security, as would otherwise be required pursuant to Section 345(b) whenever the funds
on deposit exceed the amount permitted under Section 345(b).

28. All of the Bank Accounts are maintained at Capital One, JP Morgan Chase, and
Regions Bank, which are federally-insured institutions. All of the funds in the Bank Accounts are held

in the form of cash and in the currency of U.S. Dollars. Therefore, the Debtors submit that the Bank

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 10 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 11 of 29

Accounts are in compliance with the security or bonding requirements prescribed by Section 345(b)
of the Bankruptcy Code and no security or bonds are necessary to secure the funds in such accounts.

V.
AUTHORITY SUPPORTING GRANT OF RELIEF

A. Maintenance of the Debtors’ Cash Management System will Benefit the Estates and
is an Appropriate Exercise of the Court’s Authority under Sections 105 and 363 of the
Bankruptcy Code
29. Section 105 of the Bankruptcy Code provides in pertinent part that “[t}he court may

issue any order, process, or judgment that is necessary or appropriate to carry out the provisions of

this title.” 11 U.S.C. § 105(a). Courts have long recognized that the power granted by § 105(a) was
expressly meant to be exercised to effectuate the rehabilitation of the debtor. See, e.g. In re Ionosphere

Clubs, Inc, 98 B.R. 174, 177 Bankr. S.D.N.Y. 1989) (citing H.R. Rep. No. 595, 95th Cong., Ist Sess.

16 (1977)). Where cash management systems exist, bankruptcy courts routinely grant Chapter 11

debtors authority to continue to utilize such systems, treating these requests as a relatively “simple

matter.” In re Baldwin-United Corp., 79 B.R. 321, 327 (Bankr. S.D. Ohio 1987). The relief sought by the

Debtors is critical to a successful reorganization and is commonly permissible under Section 105(a).
30. Extensive authority supports the relief sought in this Motion. In other Chapter 11

cases, courts have recognized that strict enforcement of the U.S. Trustee Guidelines does not always

serve the purposes of Chapter 11. Accordingly, courts have often waived such requirements and
replaced them with alternative procedures. See, e.g., In re TPP Acquisition, Inc. d/b/a The Picture People,

Case No. 16-33437-hdh (Bankr. N.D. Tex.); In re Erickson Incorporated, Case No. 16-34393-hdh (Bankr.

N.D. Tex.); In re Spectrum Jungle Labs Corp., Case No. 09-50455 (RBK) (Bankr. W.D. Tex.); In re

Cornerstone E:e>P Company, L.P., Case No. 09-35228-bjh (Bankr. N.D. Tex.); In re Manchester, Inc., Case

No. 08-30703-bjh (Bankr. N.D. Tex.); I” re Bombay Co., Case No. 07-44084-dml (Bankr. N.D. Tex.);

In re Lothian Oil Inc., Case No. 07-70121 (Bankr. W.D. Tex.); Iv re The Nat’! Benevolent Ass'n of the Christian

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 11 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 12 of 29

Church (Disciples of Christ), Case No. 04-50948 (Bankr. W.D. Tex.); Iv re Kitty Hawk, Inc., Case No. 00-
42141-BJH (Bankr. N.D. Tex.).

31. Additionally, Bankruptcy Code § 363(c)(1) authorizes the debtor-in-possession to “use
property of the estate in the ordinary course of business without notice or a hearing.” 11 U.S.C. §
363(c)(1). The purpose of Bankruptcy Code § 363(c)(1) 1s to provide a debtor-in-possession with the
flexibility to engage in the ordinary course transactions requited to operate its business without
unneeded oversight by its creditors or the Court. Med. Madpraetice Ins. Ass'n ». Hirsch (In re Lavigne), 114
F.3d 379, 384 (2d Cir. 1997); In re Git-N-Go, Inc., 322 B.R. 164, 171 (Bankr. N.D. Okla 2004); In re
Eturon Corp., No. 01-16034 (ALG), 2003 WL 1562202, at *15 (Bankr. S.D.N.Y. Mar. 21, 2003); In re
Atlanta Retail, Inc, 287 B.R. 849, 856 (Bankr. N.D. Ga. 2002); Chaney v. Official Comm. of Unsecured
Creditors of Crystal Apparel, Inc. (In re Crystal Apparel, Inc.), 207 B.R. 406, 409 (S.D.N.Y. 1997). Included
within the purview of § 363(c)(1) is a debtor’s ability to continue the “routine transactions”
necessitated by a debtor’s cash management system. dwdura Nat? Distrib. Co. v. Amdura Corp. (In re
<Indura Corp.), 15 F.3d 1447, 1453 (10th Cir. 1996).

32. A centralized cash management system “allows efficient utilization of cash resources
and recognizes the impracticability of maintaining separate cash accounts for the many different
purposes that require cash.” Iv re Columbia Gas Sys., Inc., 136 B.R. 930, 934 (Bankr. D. Del. 1993), aff'd
in part and rev'd in part, 997 F.2d 1039 3d Cir. 1993), cert. denied sub nom Official Comin. of Unsecured Creditors
v. Columbia Gas Transmission Corp., 1148. Ct. 1050 (1994); see also In re Southmark Corp. 49 F.3d 111, 114
(5th Cir. 1995) (cash management system allows debtors “to administer more efficiently and effectively
their financial operations and assets”).

33. Accordingly, the Debtors seek authority to continue the collection, concentration, and
disbursement of cash pursuant to their Cash Management System described above.

B. The Debtors’ Ability to Satisfy Prepetition Credit Card Processing Fees and Related
Expenses is Necessary to the Preservation of the Estates and Permissible Under

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 12 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 13 of 29

Sections 105, 363, 1107, and 1108 of the Bankruptcy Code

34. Under certain circumstances it has been well-established that a debtor may pay certain
prepetition claims in the performance of the debtor’s fiduciary duty to preserve the estate and the
business’s going-concern value. See, eg, Miltenberger v. Logansport Ry., 106 U.S. 286, 312 (1882) (payment
of pre-receivership claim prior to reorganization permitted to prevent “stoppage of . . . [cructal]
business relations”); [v7 re CoServ, 273 B.R. 487, 497 (Bankr. N.D. Tex. 2002) (noting that “it is only
logical that the bankruptcy court be able to use section 105(a) of the Code to authorize satisfaction of
a prepetition claim in aid of preservation or enhancement of the estate”).

35. Bankruptcy Code § 1107(a) provides that a debtor-in-possession shall perform all the
functions and duties as a trustee under the Bankruptcy Code. “Implicit in the duties of a Chapter 11
trustee or a debtor in possession as set out in Sections 1106 and 704 of the Bankruptcy Code is the
duty to protect and preserve the estate, including an operating business’s going-concern value.” In re
CoServ, 273 B.R. at 497. Courts have developed the “Doctrine of Necessity” (also known as the
“Necessity of Payment Rule”) for use in determining whether such payment of prepetition obligations
is permissible. See I” re Just for Peet, Inc., 242 B.R. 821, 825-26 (D. Del. 1999) (developing and discussing
the doctrine); [7 re CoServ, 273 B.R. at 491-93 (discussing the doctrine). The “fundamental purpose of
reorganization 1s to prevent the debtor from going into liquidation, with an attendant loss of jobs.”
NLRB ». Bildisco € Bildisco, 465 U.S. 513, 528 (1984).

36. In CoServ, the Bankruptcy Court for the Northern District of Texas held that a debtor
must demonstrate the following three elements in order to meet the “necessity” requirement: (1) it
must be critical that the debtor deal with the claimant; (2) unless the debtor deals with the claimant,
the debtor risks the probability of harm, or, alternatively, loss of economic advantage to the estate or

the debtor’s going concern value, which is disproportionate to the amount of the claimant’s

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 13 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 14 of 29

prepetition claim; (3) there is no practical or legal alternative by which the debtor can deal with the
claimant other than by payment of the claim. /d. at 498.

37, Maintenance of the Card Processing System, including by satisfying the credit card
processing fees and related charges, including any pre-petition obligations on account thereof, meets
each element of the CoSery court’s standard. A majority of the Debtors’ revenues are generated from
credit and debit card sales and the Debtors cannot survive without the ability to process credit and
debit card transactions. ‘The Debtors therefore believe that they can only comply with their fiduciary
duties as debtors in possession under Bankruptcy Code §§1107(a) and 1108 by having the authority,
but not the direction, of this Court to maintain their Card Processing System, including by satisfying
any outstanding pre-petition obligations on account of credit card processing fees and related charges.

38. Bankruptcy Code § 363(b), in conjunction with Bankruptcy Code {§ 1107 and 1108 is
an alternative legal basis upon which courts have relied in authorizing the payment of prepetition
obligations where a sound business purpose exists for doing so. Bankruptcy Code § 363(b) provides
that, after notice and a hearing, the trustee “may use, sell, or lease, other than in the ordinary course
of business, property of the estate.” 11 U.S.C. § 363(b)(1); see In re Tropical Sportswear Int'l Corp., 320
B.R. 15, 20 (Bankr. M.D. Fla. 2005) (“Bankruptcy courts recognize that section 363 is a source of
authority to make critical vendor payments, and section 105 is used to fill in the blanks.”); see also In re
Tonoshpere Clubs, Inc, 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989) (authorizing payment of pre-petition
claims where the debtors “articulate some business justification, other than the mere appeasement of
major creditors”).

39, In light of the Debtors’ need to maximize value for the benefit of all creditors, the
relief requested herein is proper and should be granted. The success of the Debtors’ Chapter 11 efforts
is dependent upon — among other things — the ability to process customer credit and debit card

transactions. In the Debtors’ business judgment, the ability to pay fees relating to their Card Processing

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 14 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 15 of 29

System, including any related pre-petition amounts, is critical to the Debtors’ successful prosecution
of the Chapter 11 Cases. Any inability on the Debtors’ part to continue to satisfy pre-petition
obligations with respect to their Card Processing System would threaten the Debtors’ ability to
continue to accept credit cards, thereby disrupting customers’ experience and potentially depriving the
Debtors and their estates of significant revenue. Accordingly, the Debtors believe that the relief
requested herein is warranted and a sound exercise of business judgment.

C. The Debtors’ Bank Accounts are in Compliance With Section 345(b) of the Bankruptcy
Code

40. Finally, Section 345(a) authorizes deposits or investments of money “as will yield the
maximum reasonable net return on such money, taking into account the safety of such deposit or
investment.” Section 345(b) provides:

Except with respect to a deposit or investment that is insured or guaranteed by the

United States or by a department, agency, or instrumentality of the United States or

backed by the full faith and credit of the United States, the trustee shall require from

an entity with which such money is deposited or invested —

(1) abond—
(A) in favor of the United States;
(B) secured by the undertaking of a corporate surety approved by the
United States trustee for the district in which the case is pending;
and

(C) conditioned on —

(1) a proper accounting of all money so deposited or
invested and for any return on such money;

(i1) prompt repayment of such money and return; and
(iit) faithful performance of duties as a depository; or

(2) the deposit of securities of the kind specified in section 9303 of title
31 unless the court for cause orders otherwise.

41. As noted above, all of the Bank Accounts are with Capital One and JP Morgan Chase

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 15 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 16 of 29

and hold cash. Therefore, the Bank Accounts are in compliance with the security or bonding
requirements prescribed by Section 345(b) of the Bankruptcy Code and no security or bonds are
necessary to secure the funds 1n such accounts.

D. Request for Waiver of Stay

42. To the extent that the relief sought in the Motion constitutes a use of property under
Bankruptcy Code § 363(b), the Debtors seek a waiver of the fourteen-day stay under Bankruptcy Rule
6004(h). Further, the Debtors request that the Court find that the provisions of Bankruptcy Rule 6003
are satisfied. As explained herein, the relief requested in this Motion is immediately necessary for the
Debtors to be able to continue to operate their business and preserve the value of the estates.

VI.
NOTICE

43. Notice of this Motion will be provided to: (i) the Office of the United States Trustee;
(ut) the Debtors’ secured creditors; (iii) any party whose interests are directly affected by this specific
pleading; (iv) those persons who have formally appeared and requested notice and service in these
proceedings pursuant to Bankruptcy Rules 2002 and 3017; (v) counsel for the proposed DIP Agent’;
(vt) counsel for any official committees appointed by this Court; (vii) the consolidated list of the 30
largest unsecured creditors of the Debtors; and (viii) all governmental agencies having a regulatory or
statutory interest in these cases (collectively, the “Notice Parties”). Based on the urgency of the
circumstances surrounding this Motion and the nature of the relief requested herein, the Debtors
respectfully submit that no further notice is required.

WHEREFORE, the Debtors respectfully request that this Court enter an Order,

substantially in the form attached as Exhibit “C” hereto (a) granting the Motion; and (b) awarding

 

> “DIP Agent” means Goldman Sachs Special Lending Group, LP., in its capacity as administrative agent under that

certain [Senor Secured Superpriority Debtor-in-Possesston Financing Amendment] dated as of [October __], 2020, by and
among, among others, the Debtors, the DIP Agent, and the lenders party thereto.

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 16 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 17 of 29

the Debtors such other and further relief as this Court may deem just and proper.

DATED: October 23, 2020

Respectfully submitted,

LAW OFFICES OF FRANK J. WRIGHT, PLLC

By: _/s/ Frank J. Wright
Frank J. Wright
Texas Bar No. 22028800
Jeffery M. Veteto
Texas Bar No. 24098548
Jay A. Ferguson
Texas Bat No. 24094648

2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

Emails: frank@fpwright.law
jeff@fiwright.law
jay @fiwright.law

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was served on the
parties listed below, on all parties consenting to electronic service of this case via the Court’s ECF
system for the Northern District of Texas and ma United States Mail, first class postage prepaid, on
October 24, 2020 on the Debtor’s Top Thirty (30) Largest Unsecured Creditors.

U.S. Trustee

1100 Commerce St.
Room 976

Dallas, Texas 75242

[sf Frank J. Wright
Frank J. Wright

 

DEBTORS’ MOTION TO MAINTAIN BANK ACCOUNTS AND CASH MANAGEMENT SYSTEM Page 17 of 17
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 18 of 29
EXHIBIT

wees

       

t

 

 

 

Studio Movie Grill
List of All Bank Account by Debtor
Last Four Digits
of Account :
Number Debtor Entity Number Bank Name Account Types
I Studio Movie Grill Holdings, LLC 8769 Capital One Concentration
2 Studio Movie Grill Holdings, LLC 7073 Capital One Controlled Disbursement
3 Studio Movie Grill Holdings, LLC 0311 Capital One Payroll Disbursment
4 Studio Movie Grill Holdings, LLC 4152 Capital One Credit Card Escrow
5 Studio Movie Grill Holdings, LLC 7103 Capital One Marketing
6 Studio Movie Grill Holdings. LLC 4069 Capital One Liquor License Account
7 Studio Movie Grill Holdings, LLC 8205 Capital One Collateral Account
8 Studio Movie Grill Holdings, LLC 9667 JP Morgan Chase Cash Depository
9 Studio Movie Grill Holdings, LLC 2273 JP Morgan Chase Credit Card Escrow
10 Studio Movie Grill Holdings, LLC. 5698 JP Morgan Chase Credit Card Depository
11 Studio Movie Grill Holdings, LLC 6787 JP Morgan Chase Concentration
12 Studio Movie Grill Holdings, LLC 6969 JP Morgan Chase Trademark Depository
3 Studio Movie Grill Holdings, LLC 7132 JP Morgan Chase Payroll Disbursment
14 Studio Movie Grill Holdings. LLC 7561 JP Morgan Chase AP Disbursement
15 Studio Movie Grill Holdings, LLC 3675 Regions Bank PPP Funds Depository
16 Movie Grill Concepts Trademark Holdings, LLC 7763 Capital One Trademark Depository
17 OHAM Holdings, LLC 8124 Capital One OHAM Depository
18 Movie Grill Concepts I, Ltd 7081 Capital One Store Depository
19 Movie Grill Concepts TIT, Ltd 7898 Capital One Store Depository
20 Movie Grill Concetps TV, Ltd 7847 Capital One Store Depository
21 Movie Grill Concepts VI. Ltd 7804 Capital One Store Depository
22 Movie Grill Concepts IX. LLC 7006 Capital One Store Depository
23 Movie Grill Concepts VII, LLC 6999 Capital One Store Depository
24 Movie Grill Concepts X, LLC 8882 Capital One Store Depository
25 Movie Grill Concepts XT, LLC 7973 Capital One Store Depository
26 Movie Grill Concepts XII, LLC 7887 Capital One Store Depository
27 Movie Grill Concepts XIV, LLC 8549 Capital One Store Depository
28 Movie Grill Concepts XTX, LLC 2672 Capital One Store Depository
29 Movie Grill Concepts XL, LLC 8136 Capital One Store Depository
30 Movie Gril] Concepts XLIV, LLC 8945 Capital One Store Depository
31 Movie Grill Concepts XLV, LLC 8154 Capital One Store Depository
32 Movie Grill Concepts XV, LLC 2524 Capital One Store Depository
33 Movie Grill Concepts XV, LLC 2605 Capital One Liquor License Account
34 Movie Grill Concepts XVI, LLC 8557 Capital One Store Depository
35 Movie Grill Concepts XVII, LLC 8948 Capital One Store Depository
36 Movie Grill Concepts XVIII, LLC 4298 Capital One Store Depository
37 Movie Grill Concepts XX, LLC 9984 Capital One Store Depository
38 Movie Grill Concepts XX, LLC 4098 Capital One Store Depository
39 Movie Grill Concepts XX1, LLC 4271 Capital One Store Depository
40 Movie Grill Concepts XXII, LLC 3520 Capital One Store Depository
4) Movie Grill Concepts XXTIT, LLC 3350 Capital One Store Depository
42 Movie Grill Concepts XXTV, LLC 9976 Capital One Store Depository
43 Movie Grill Concepts XXV, LLC 3512 Capital One Store Depository
44 Movie Grill Concepts XX VI, LLC 4077 Capital One Store Depository
45 Movie Grill Concepts XX VII, LLC 2664 Capital One Store Depository
46 Movie Grill Concepts XXVIII, LLC 0338 Capital One Store Depository
47 Movie Grill Concepts, XXX LLC 4101 Capital One Store Depository
48 Movie Grill Concepts XXX1, LLC 2983 Capital One Store Depository
49 Movie Grill Concepts XXXII, LLC 8864 Capital One Store Depository
50 Movie Grill Concepts XXXVI, LLC 4071 Capital One Store Depository
Si Movie Grill Concepts XXX VII, LLC 2974 Capital One Store Depository
52 Movie Grill Concepts XXXVII, LLC 2982 Capital One Store Depository
53 Movie Grill Concepts XXXVIT, LLC 4063 Capital One Store Depository
54 Movie Grill Concepts XXXVITE, LLC 4055 Capital One Store Depository

 

 
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 19 of 29

.

Studio Movie Grill KEY:
Credit Card Settlements Flowchart

 

 

 

 

Credit Card Settlement Data sent to Vantiv/Worldpay
Worlpay processes the credit card transactions

 

 

 

 

 

 

 

American Express Discover/MC/Diner's Club
Settlement Data Settlement Data
Sent to American Express Processed through Worldpay
3 days 1 day

 

 

 

 

 

 

 

EXHIBIT

 
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 20 of 29

Studio Movie Grill
Overview of Cash/Bank Flow
KEY:

Capital One and Chase Banks

 

   

i Bank Activity /

 

 

Depository : Sweeps funds from this account

Theater Daily deposits
Da > Accounts

 

 

 

 

 

   
 

 

AP check. wires. and ACHs Account funded for positive pay checks, wires and ACHs

 

Payments to Outside
Vendors and Employees

    

Funds this account for positive pay checks and ACHs

ec A

    
  

   

Two bi-weekly cye

 

 

 

ry Accounts Accounts
One* 1 One & Chase Bank**
Bakersfield
Seminole:
Marietta

998
** Chase Depository account; all store's deposits made
into Chase account and swept to Capital One
Concentration each week.

Other One Accounts

 

*Individual ZBA accounts; each store's deposits made into appropriate account and swept to

concentration daily.
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 21 of 29

IN THE UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
IN RE: § CASE NO. 20-32633-11
S
STUDIO MOVIE GRILL HOLDINGS, LLC, § Chapter 11
et al,1 §
DEBTOR. § Joint Administration Requested

 

1 The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Studio Movie Grill Holdings, LLC (6546) (“SMG Holdings”); OHAM Holdings, LLC (0966); Movie
Grill Concepts Trademark Holdings, LLC (3096); Movie Grill Concepts I, Ltd. (6645); Movie Grill Concepts ITI, Ltd.
(2793); Movie Grill Concepts IV, Ltd. (1454); Movie Grill Concepts IX, LLC (3736); Movie Grill Concepts VI, Ltd.
(6895); Movie Guill Concepts VII, LLC (2291); Movie Grill Concepts X, LLC (6906); Movie Grill Concepts XT, LLC
(2837); Movie Guill Concepts NTI, LLC (6040); Movie Grill Concepts XIII, LLC (5299); Movie Grill Concepts XIV,
LLC (4709); Movie Grill Concepts XIX, LLC (9646); Movie Grill Concepts XL, LLC (4454); Movie Grill Concepts
XLI, LLC (4624); Movie Grill Concepts XLII, LLC (2309); Movie Grill Concepts XLII, LLC (9721); Movie Grill
Concepts XLIV, LLC (8783), Movie Grill Concepts XLV, LLC (2570); Movie Grill Concepts XV, LLC (4939); Movie
Grill Concepts XVI, LLC (1033), Movie Grill Concepts XVII, LLC (1733); Movie Grill Concepts XVIII, LLC (8322);
Movie Grill Concepts XX, LLC (7300); Movie Grill Concepts XXI, LLC (1508); Movie Grill Concepts XXTI, LLC
(6748); Movie Grill Concepts XXIV, LLC (5114); Movie Grill Concepts XXTX, LLC (5857); Movie Grill Concepts
AAV, LLC (4985); Movie Grill Concepts XXVI, LLC (5233); Movie Grill Concepts XX VII, LLC (4427); Movie Grill
Concepts SXVUI, LLC (1554); Movie Grill Concepts XXX, LLC (1431); Movie Grill Concepts XNXI, LLC (3223);
Movie Grill Concepts XXXI, LLC (0196); Movie Grill Concepts XXXIII, LLC (1505); Movie Grill Concepts
XXXIV, LLC (9770); Movie Grill Concepts XXXIX, LLC (605); Movie Grill Concepts XXXV, LLC (0571); Movie
Grill Concepts XXXVI, LLC (6927); Movie Grill Concepts XXXVII, LLC (6401); Movie Grill Concepts XXXVIIIL,
LLC (9657); Movie Grill Concepts XXIII, LLC (7893); Studio Club, LLC (3023); and Studio Club IV, LLC (9440).

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS
AND CASH MANAGEMENT SYSTEM

 
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 22 of 29

 

ORDER GRANTING MOTION FOR AUTHORIZATION ON (1) MAINTENANCE
OF EXISTING BANK ACCOUNTS; (Il) CONTINUANCE OF EXISTING CASH
MANAGEMENT SYSTEM, BANK ACCOUNTS, CHECKS AND RELATED
FORMS; (IIT) CONTINUED PERFORMANCE OF INTERCOMPANY
TRANSACTIONS; (IV) LIMITED WAIVER OF SECTION 345(b) DEPOSIT AND
INVESTMENT REQUIREMENTS; AND (V) GRANTING RELATED RELIEF

Came on to be considered the Debtors’ Debtors’ Emergency Motion Pursuant to Sections 103, 345,
364, 363, 503, 1107 and 1108, Authorizing (i) Maintenance of Existing Bank «lccounts; (ti) Continuance of
E:nasting Cash Management System, Bank Accounts and Checks and Related Forms; (iti) Continued Performance of
Intercompany Transactions; (iv) Limited Waiver of Section 345(b) Deposit and Investment Requirements; and (v)
Granting Related Relief (the “Motion”. (the “Motion’””). Based on the specific facts and circumstances
of this case and for the reasons stated on the record, which are incorporated herein, the Court finds
that: (1) it has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334;
(il) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and this Court may enter a final order
consistent with Article IIT of the Constitution; (ii) venue is proper before this Court pursuant to 28
USS.C. §¥ 1408 and 1409; (wv) the relief requested in the Motion is in the best interests of the Debtors’
estates, their creditors and other parties in interest; (v) notice of the Motion and the hearing were
appropriate under the circumstances and no other notice need be provided; and (vi) upon review of
the record before the Court, including the legal and factual bases set forth in the Motion and the
statements made by counsel at the hearing, and after due deliberation thereon, there being found good
and sufficient cause exists it is hereby

ORDERED that:

1. The Motion is granted;

 

2 _ Unless otherwise defined herein, all capitalized terms shall have the meaning ascribed to them in the Motion.

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS Page 2 of 8
AND CASH MANAGEMENT SYSTEM
 

Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 23 of 29

2. The Debtors are authorized to (1) use the Cash Management System, (it)
maintain and continue using the Bank Accounts with the same account
numbers, in existence on the Petition Date, including, without limitation, those
accounts identified on Exhibits A and B of the Motion;

3, The Debtors shall maintain records of all transfers within the Cash
Management System, so that all transfers and transactions shall be adequately
and promptly documented in, and ascertainable from, the Debtors’ books and
records, to the same extent as maintained prior to the commencement of the
Chapter 11 Cases;

Cash Management System and Bank Accounts

4, The Debtors, subject to the terms of the DIP Order (defined below) are
authorized but not directed to (a) maintain and continue to use the Bank
Accounts in the same manner and with the same account numbers, styles, and
document forms as are currently employed, (b) deposit funds in, and withdraw
funds from, the Bank Accounts by all usual means, including checks, wire
transfers, automated clearinghouse (“ACH”) transfers, drafts, electronic fund
transfers, or other items presented, issued or drawn on the Bank Accounts, (c)
pay and/or reimburse the Banks in the ordinary course of business for any
claims arising prepetition or postpetition including ordinary-course bank fees,
checks deposited which have been dishonored or re-turned for insufficient
funds, and any reimbursement or other payment obligations such as overdrafts
afising in connection with the Bank Accounts, (d) perform their obligations
under the documents and agreements governing the Bank Accounts, and (e)
treat the Bank Accounts for all purposes as accounts of the Debtors in their
capacity as debtors-in-possession;

5. The Debtors shall: (i) instruct their banks to add the designation, “Debtor-in-
Possession” to their current and any future Accounts; (i) treat the Accounts
for all purposes as Accounts of the Debtors as Debtors-in-Possession; and (iii)
maintain records that recognize the distinction between prepetition and
postpetition transfers;

6. Each of the Debtors’ Banks 1s authorized to debit the Debtors’ accounts in
the ordinary course of business without the need for further order of this
Court for: (1) all checks drawn on the Debtors’ accounts which are cashed at
such Bank’s counters or exchanged for cashier’s checks by the payees thereof
ptior to the Petition Date; (it) all checks or other items deposited in one of
Debtor’s accounts with such Bank prior to the Petition Date which have been
dishonored or returned unpaid for any reason, together with any fees and costs
in connection therewith, to the same extent the Debtor was responsible for
such items prior to the Petition Date; and (ui) all undisputed prepetition

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS Page 3 of 8
AND CASH MANAGEMENT SYSTEM
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 24 of 29

amounts outstanding as of the date hereof, if any, owed to any Bank as service
charges for the maintenance of the Cash Management System;

7. All banks provided with notice of this Order maintaining any of the Bank
Accounts shall not honor any debit presented, issued, or drawn on any Bank
Account on account ofa claim arising prior to the Petition Date (a “Prepetition
Debit”) unless the payment of such claim (a) has been represented by the
Debtors to have been authorized by an order of this Court, (b) has been
directed by the Debtors and not otherwise prohibited by a “stop payment”
request received by the relevant Bank from the Debtors, and (c) is supported
by sufficient funds in the relevant Bank Account;

8. Subject to the provisions of this Order, the Banks are authorized to rely on the
representations of the Debtors as to which Debits are authorized to be
honored or dishonored, whether or not such Debits are dated prior to, on, or
subsequent to the Petition Date, and whether or not such bank believes the
payment is authorized by an order of the Court. Any Banks are further
authorized to (a) honor the Debtors’ directions with respect to the opening,
re-opening, and closing of any Bank Account, and (b) accept and hold the
Debtors’ funds in accordance with the Debtors’ instructions; provided, in each
case, that the Debtors’ Banks shall not have any lability to any party for relying
on such representations. To the extent that the Debtors direct that any Debit
be dishonored, the Debtors may issue replacement Debits consistent with the
orders of this Court. Such Banks shall not have any liability to any party for
relying on such representations by the Debtors are provided herein;

9. Notwithstanding any other provision of this Order to the contrary, no Bank
that honors a prepetition or postpetition check or other item drawn on any
account that is the subject of this Order (a) at the direction or instruction of
the Debtors or based on any representation of the Debtors as to any check or
other item that may be honored, (b) in a good faith belief that the Court has
authorized such prepetition or postpetition check or item to be honored, or
(c) as the result of an innocent mistake made despite implementation of
reasonable item handling procedures, shall be deemed to be liable to the
Debtots or their estates or otherwise in violation of this Order;

10. Any existing Deposit Account Control Agreements between the Debtors and
the Banks shall continue to govern the postpetition cash management
relationship between the Debtors and the Banks. All of the provisions of such
Deposit Account Control Agreements, including, without limitation, the
termination and fee provisions, shall remain in full force and effect. Either the
Debtors or the Banks may, without further Order of this Court, implement
changes to the Cash Management System and procedures in the ordinary
coutse of business pursuant to the terms of those certain existing Deposit
Account Control Agreements, including, without limitation, the opening and
closing of bank accounts (with notice of any such opening or closing of bank
accounts to be provided by the Debtors to (a) the DIP Agent, seven (7)

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS Page 4 of 8
AND CASH MANAGEMENT SYSTEM
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 25 of 29

calendar days prior to such opening or closing and (b) the Office of the U.S.
Trustee within seven (7) days of such opening or closing); provided, however,
that nothing contained herein shall constitute an assumption of the Deposit
Account Control Agreements pursuant to section 365 of the Bankruptcy Code;

(1. For accounts not subject to a Deposit Account Control Agreement, those
certain existing deposit agreements between the Debtors and their existing
depository and disbursement Banks shall continue to govern the postpetition
cash management relationship between the Debtors and the Banks, and that
all of the provisions of such agreements, including, without limitation, the
termination and fee provisions, shall remain in full force and effect. Either the
Debtors or the Banks may, without further Order of this Court, implement
changes to the cash management systems and procedures in the ordinary
course of business pursuant to terms of those certain existing deposit
agreements, including, without limitation, the opening and closing of bank
accounts (with notice of any such opening or closing of bank accounts to be
provided by the Debtors to (a) the DIP Agent, seven (7) calendar days prior
to such opening or closing and (b) the Office of the U.S. Trustee within seven
(7) days of such opening or closing);

12. The Bank Accounts of each of the Debtors shall be only with the Debtor’s
existing banks (or such other bank acceptable to the DIP Agent),

13. In addition to the relief otherwise ordered or permitted by this Order, the
Debtors are authorized, subject to the prior written consent of the DIP Agent,
to implement such changes to the Cash Management System, as the Debtors
may deem necessary or appropriate, including, without limitation, closing any
of the Bank Accounts or opening any additional bank accounts wherever the
Debtors deem that such accounts are needed or appropriate (the “New
Accounts”), and whether or not the banks in which such New Accounts are
opened are designated depositories on the United States Trustee approved list
in the Northern District of Texas and all such New Accounts shall be deemed
to be Bank Accounts; provided that (a) any New Account shall be (1) with a
bank that is organized under the laws of the United States of America or any
state therein and that is insured by the Federal Deposit Insurance Corporation
and (11) designated a “Debtor in Possession” account by the relevant bank, and
(b) the Debtors shall provide the U.S. Trustee with notice of any New
Accounts or the closing of an existing Bank Account within seven (7) days.
The Banks are authorized, subject to the prior written consent of the DIP
Agent, to honor the Debtors’ requests to open or close (as the case may be)
such Bank Account(s) in the ordinary course of business and under the terms
and in accordance with such Banks’ contractual arrangements with the
Debtors. The Debtors shall provide notice to the office of the U.S. Trustee
within seven (7) days of any such opening or closing of a Bank Account. If
upon receipt of notice of such New Accounts the U.S. Trustee advises the
Debtors that such New Accounts are not Approved Depositories in the
Northern District of Texas and/or the parties are not able to reasonably

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS Page 5 of 8
AND CASH MANAGEMENT SYSTEM
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 26 of 29

resolve disputes, 1f any, regarding such New Accounts, the Debtors shall seek
approval of the Court, subject to the prior written consent of the DIP Agent,
pursuant to 11 U.S.C. § 345. To the extent the Debtors’ Bank Accounts,
including New Accounts, are not with designated depositories on the United
States Trustee approved list in the Northern District of Texas, such accounts
shall not hold more than $250,000 and shall be swept on a daily basis (other
than an amount up to $5,000 that may be kept in each such Bank Account for
overdraft protection) to a Bank Account that is with a designated depository
on the United States Trustee approved list in the Northern District of Texas;

14. In the course of providing cash management services to the Debtors, any
Bank, without further order of this Court, is authorized to (i) charge, and the
Debtors are authorized to pay or honor, both prepetition and postpetition
service and other fees, costs, charges and expenses to which the Banks are
entitled under the terms and in accordance with their contractual arrangements
with the Debtors, and (a) charge-back returned items to the Bank Accounts,
whether such items ate dated before, on, or after the Petition Date, in the
ordinary course of business during the pendency of this Case;

15. The Debtors are authorized, but not required, to continue entering into, and
performing under, the Intercompany Transactions, provided, that, for the
avoidance of doubt, the Debtors shall not be authorized by this Order to (a)
directly or indirectly, make any distribution on account of an equity interest in
the Debtors held by such non-debtor affiliate or its beneficial owner, (b)
directly or indirectly, undertake any other Intercompany Transaction that is
not materially consistent with the Debtors’ operation of the business in the
ordinary course prior to the Petition Date, (c) pay amounts in respect of
ptepetition Intercompany Transactions, and (d) make any intercompany loans.
The Debtors shall (a) continue to track Intercompany Transactions
electronically through their accounting system in accordance with their
prepetition practices and (b) provide access to such records and procedures to
(1) counsel to the DIP Agent, (ii) counsel to any statutory committee that may
be appointed in these chapter 11 cases, and (iii) upon request, to the US.
Trustee.

16. Pursuant to section 364(b) of the Bankruptcy Code, any amounts in respect of
any Intercompany Transactions owed by a Debtor to another Debtor arising
after the Petition Date shall be accorded administrative expense priority status
of the kind specified in sections 503(b) and 507(a) of the Bankruptcy Code
junior, in all respects, to (a) the superpriority administrative expense claims
granted under the DIP Order and (b) the adequate protection superpriority
administrative expense claims granted under the DIP Order.

Card Processing System

17. The Debtors are authorized (but not directed) to continue their card
processing system. The Debtors are accordingly authorized (but not directed)

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS Page 6 of 8
AND CASH MANAGEMENT SYSTEM
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 27 of 29

to satisfy any outstanding pre-petition obligations on account of credit card
processing fees, Chargebacks, and other related obligations;

Waiver of U.S. Trustee Guidelines

18. The U.S. Trustee Guideline requiring that the Debtors close all existing Bank
Accounts and open new debtor-in-possession accounts is waived to the extent
provided herein;

19, The U.S. Trustee Guideline requiring that the Debtors open separate debtor-
in-possession accounts for payroll is waived to the extent provided herein;

20. The U.S. Trustee Guidelines requiring that the Debtors open separate debtor-
in-possession accounts for the payment of taxes and deposit to such specific
tax accounts sufficient funds to pay any tax liability @vhen incurred) associated
with the Debtors’ payroll are waived to the extent provided herein;

21. The Debtors are authorized to continue using check stock in the forms existing
immediately prior to the Petition Date. Any new checks generated during the
pendency of the Chapter 11 Case other than from the Debtors’ existing stock
of checks, shall include a legend referring to the Debtors as “Debtors in
Possession” and shall include the main bankruptcy case number;

22. The Debtors are authorized to use all correspondence and other business
forms (including, without limitation, letterhead, purchase orders, and invoices)
substantially in the forms existing immediately prior to the Petition Date,
without reference to the Debtors’ status as debtors-in-possession;

23, To the extent that the U.S. Trustee Guidelines otherwise conflict with any
action taken by the Debtors in accordance with this Order or any other order
entered in the Debtors’ Chapter 11 Cases, including the DIP Order, such
Guidelines are waived;

24. The Debtors’ time to comply with Bankruptcy Code § 345(b) is hereby
extended for a period of thirty days from the date of entry of this Interim
Order (the “Extension Period”); provided, however, that such extension is
without prejudice to the Debtors’ right to request a further extension of the
Extension Period of the waiver requirements of Bankruptcy Code § 345(b) and
the U.S. Trustee’s right to seek relief with this Court to the extent that the
Debtors do not comply with section 345(b) of the Bankruptcy Code within
thirty days from the date of entry of this Interim Order;

25. For banks at which the Debtors hold bank accounts that are party to a Uniform
Depository Agreement with the U.S. Trustee, within fifteen (15) days of the
date of entry of this Order the Debtors shall (a) contact each bank, (b) provide
the bank with each of the Debtor’s employer identification numbers, (c)
identify each of its bank accounts held at such banks as being held by a debtor

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS Page 7 of 8
AND CASH MANAGEMENT SYSTEM
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 28 of 29

in possession in a bankruptcy case, and (d) provide the main bankruptcy case
number;

20. For banks at which the Debtors hold accounts that are not party to a Uniform
Depository Agreement with the U.S. Trustee, the Debtors shall use its good-
faith efforts to cause the banks to execute a Uniform Depository agreement in
a form prescribed by the U.S. Trustee within forty-five (45) days of the date of
this Order. The U.S. Trustee’s rights to seek further relief from this Court on
notice in the event that the aforementioned banks are unwilling to execute a
Uniform Depository Agreement in a form prescribed by the U.S. Trustee are
fully reserved.;

Other Ordets
27. To the extent necessary, the Court finds and determines that the requirements
of Bankruptcy Rule 6003 are satisfied and that the relief requested is necessary
to avoid immediate and irreparable harm;
28. To the extent applicable, the requirements of Bankruptcy Rule 6004(a) are

waived;

29, Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and
enforceable immediately upon entry hereof;

30. Any objection to this Order must be filed within twenty-one (21) days after
the date of the entry of this Order. If an objection is timely received from the
U.S. Trustee, any creditor or party-in-interest, the Debtors shall request a
hearing before the Court. If no objection is filed, the Order automatically
becomes final;

31. Nothing tn this Order, nor as a result of any payment made pursuant to this
Order, (a) is intended or shall be deemed to constitute an assumption of any
agreement pursuant to Bankruptcy Code § 365 or an admission as to the
validity of any claim against the Debtors and their estates, (b) shall impaizr,
prejudice, waive or otherwise affect the rights of the Debtors and their estates
with respect to the validity, priority or amount of any claim against the Debtors
and their estates, or (c) shall be construed as a promise to pay a claim;

wo
bo

Notwithstanding anything to the contrary herein, nothing in this Order
authorizes the use of cash collateral or debtor-in-possession financing. Any
payments authorized to be made pursuant to the Motion shall be made only
to the extent authorized under the cash collateral and debtor-in-possession
financing order approved by the Court in effect as of the time such payment
is to be made (together with any approved budgets in connection therewith,
the “DIP Order’), and such payments shall be subject to the terms, conditions,
limitations, and requirements of the DIP Order in all respects. Any Agent
Consent (as defined in the DIP Order) or other consent or approval of the

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS Page 8 of 8
AND CASH MANAGEMENT SYSTEM
Case 20-32633-sgj11 Doc 5 Filed 10/23/20 Entered 10/23/20 18:46:09 Page 29 of 29

DIP Agent given or requested in respect of any matters relating to this Order
shall require approval of the Requisite Lenders (as defined in the DIP Order);

33. This Court shall retain exclusive jurisdiction to hear and determine all matters
arising from or related to the implementation, interpretation and enforcement
of this Order.

IT IS SO ORDERED.

## # End of Order # # #
SUBMITTED By:

Frank J. Wright

Texas Bar No. 22028800

Jeffery M. Veteto

Texas Bar No. 24098548

Jay A. Ferguson

Texas Bar No. 24094648

LAW OFFICES OF FRANK J. WRIGHT, PLLC
2323 Ross Avenue, Suite 730

Dallas, Texas 75201

Telephone: (214) 935-9100

PROPOSED COUNSEL TO DEBTORS
AND DEBTORS-IN-POSSESSION

 

ORDER GRANTING MOTION TO MAINTAIN BANK ACCOUNTS Page 9 of 8
AND CASH MANAGEMENT SYSTEM
